t c summary opinion united_states tax_court lucy m wiggins petitioner v commissioner of internal revenue respondent docket no 7142-01s filed date lucy m wiggins pro_se nancy carver for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal - - revenue code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions whether petitioner is entitled to head-of- household filing_status whether petitioner is entitled to a deduction for charitable_contributions whether petitioner is entitled to deductions for unreimbursed employee_expenses and whether petitioner is entitled to a deduction for tax preparation fees petitioner resided in temple hills maryland at the time she filed the petition the stipulation of facts and the attached exhibits are incorporated herein by this reference background petitioner claimed the following five individuals as dependents on form_1040 u s individual_income_tax_return for shirley payne ms payne a sister ushaka darby ushaka a nephew james coffield mr coffield a nephew donald wiggins donald a grandson and dontae wiggins dontae a grandson respondent disallowed all of petitioner’s claimed dependency_exemption deductions and correspondingly disallowed petitioner’s claimed head-of-household filing_status because the standard_deduction amount was greater than the deductions claimed on schedule a that respondent allowed ie a deduction for state and local_taxes respondent determined the deficiency using the standard_deduction petitioner alleges that donald who was years old dontae who was years old and mr coffield who wa sec_38 years old lived with her in her apartment in suitland maryland during petitioner’s granddaughter ladonna wiggins lived in petitioner’s apartment during and petitioner’s adult son victor also lived in petitioner’s apartment for month during but petitioner did not claim a deduction for either as a dependent petitioner paid dollar_figure a month in rent although petitioner purchased most of the food for the household victor purchased groceries for the members of the household during the one month that he lived there mr coffield neither worked nor received public assistance during the parents of donald and dontae donald p wiggins sr mr wiggins and lisa walls ms walls provided minimal support for donald and dontae during mr wiggins was employed as a mechanic during and also as a member of the district of columbia army national guard although petitioner indicated on her federal_income_tax return that ms payne is her sister at trial petitioner indicated that ms payne is not a relative ms payne did not live in petitioner’s apartment during ushaka darby lived - in petitioner’s apartment for approximately months during petitioner did not provide more than half of the support of either ms payne or ushaka during donald and dontae’s school ended pincite p m every afternoon petitioner prepared dinner for donald and dontae to eat upon their return home after dinner petitioner left for work which began pincite p m while petitioner was at work mr coffield would care for donald and dontae an undated letter of instruction to guardians signed by mr wiggins and petitioner provides that petitioner is designated as the long-term guardian of donald and dontae a durable_power_of_attorney for mr wiggins as a member of the u s armed_forces designates petitioner to follow up on his financial obligations to ensure payment to creditors and debtors in the event that he is determined to be missing missing in action or a prisoner of war mr wiggins signed the power_of_attorney in date a handwritten letter signed by mr wiggins dated date indicates that he gave my mother lucy m wiggins power_of_attorney over my children donald p wiggins jr and dontae r wiggins dontae’s elementary_school student registration form dated date reflects his address as curtis drive suitland maryland this is the address of petitioner’s - - apartment during and also the address listed for mr wiggins dontae’s father this form indicates that dontae lived with both natural parents and legal guardians petitioner is indicated as the female head_of_household petitioner worked as a corrections officer for which she received dollar_figure as wages in she wore a uniform to work that she purchased instead of wearing the uniform provided at no cost to her by her employer the district of columbia department of corrections petitioner drove to and from work each day and paid about dollar_figure per week for parking petitioner did not drive her automobile as part of her job duties the claimed deductions for unreimbursed employee_expenses include parking tickets petitioner received while at work and transportation_expenses petitioner claimed the following deductions on schedule a of her federal_income_tax return for gifts to charity cash or check dollar_figure gifts to charity other than in cash or by check unreimbursed employee_expenses big_number tax preparation fee sec_250 other expenses care of work wear big_number respondent denied the deductions in full for failure to substantiate the amounts claimed discussion dependency_exemption deductions a taxpayer is allowed a deduction for a dependent over half of whose support is provided by the taxpayer sec_151 - - a a dependent includes a son or daughter of the taxpayer or a descendant of either a son or daughter of a brother or sister of the taxpayer and an individual other than a spouse of the taxpayer who for the taxable_year has as his principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household sec_152 sec_1 a and b income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each of the claimed dependents furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 the amount of support that the claimed dependent received from the taxpayer is compared to the entire amount of support the individual received from all sources sec_1_152-1 income_tax regs petitioner bears the burden_of_proof rule a petitioner conceded that ms payne did not live in her apartment during and also that she did not provide more than half of ms payne’s support we conclude that ms payne did not have sec_7491 does not apply to shift the burden_of_proof to respondent because petitioner has neither alleged that sec_7491 is applicable nor established that she complied with the requirements of sec_7491 a and b and substantiated items maintained reguired records and fully cooperated with respondent’s reasonable requests - petitioner’s apartment as her principal_place_of_abode under sec_152 and the claimed dependency_exemption deduction with respect to ms payne is denied petitioner conceded that she did not provide more than half of the support for ushaka during we conclude that ushaka does not qualify as a dependent under sec_152 and the claimed dependency_exemption deduction with respect to ushaka is denied mr coffield’s name does not appear on the lease for the apartment in which petitioner lived during petitioner did not provide any facts to support her claim that mr coffield lived in her apartment during and that she provided more than half of his support therefore the claimed dependency_exemption deduction with respect to mr coffield is denied a school registration form for dontae dated date reflects the apartment address where petitioner lived donald and dontae are reflected as residents of petitioner’s apartment on the lease for the apartment where she lived in we conclude that donald and dontae had as their principal places of abode during petitioner’s apartment for which petitioner paid rent although mr wiggins and ms walls may have provided minimal support for donald and dontae and petitioner’s son victor bought groceries during the month that he lived in petitioner’s apartment we conclude that petitioner provided more - - than half of the support of donald and dontae see sec_152 accordingly petitioner is entitled to deductions for donald and dontae as dependents for the tax_year head-of-household filing_status to qualify as a head_of_household a taxpayer must satisfy the requirements of sec_2 under sec_2 a taxpayer shall be considered a head_of_household if she is not married at the close of the taxable_year is not a surviving_spouse and among other choices maintains as her home a household which constitutes for more than half of such taxable_year the principal_place_of_abode as a member of such household of either an unmarried descendant of a son or daughter of the taxpayer or any other person who is a dependent of the taxpayer if the taxpayer is entitled to a deduction for the taxable_year for such person under sec_151 sec_2 a sec_1_2-2 c income_tax regs a taxpayer shall be considered as maintaining a household only if she pays more than one-half of the cost thereof for the taxable_year sec_1_2-2 income_tax regs since petitioner maintained as her home a household which constituted the principal_place_of_abode of donald and dontae during petitioner is entitled to head-of-household filing_status sec_2 a charitable_contributions sec_170 allows as a deduction a charitable_contribution which is made within the taxable_year as relevant here a charitable_contribution means a contribution or gift to or for_the_use_of an organization organized and operated exclusively for religious charitable scientific literary or educational_purposes sec_170 b if a taxpayer makes a charitable_contribution of money the taxpayer shall maintain for each contribution either a cancelled check a receipt or letter from the donee charitable_organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution cavalaris v commissioner tcmemo_1996_308 sec_1_170a-13 income_tax regs the reliability of a written record is to be determined on the basis of all the facts and circumstances of a particular case sec_1_170a-13 a income_tax regs factors indicating that a written record is reliable include the contemporaneous nature of the writing and the regularity of the taxpayer’s recordkeeping procedure sec_1_170a-13 a a and b income_tax regs if the contribution is made in property other than money the amount of the contribution is generally the fair_market_value of the property at the time of the contribution sec_1 170a- c income_tax regs the taxpayer must also maintain a -- - receipt or letter from the donee showing the name of the donee the date and location of the contribution and a description of the property sec_1_170a-13 income_tax regs a deduction for a contribution of dollar_figure or more will not be allowed unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the donee organization sec_1_170a-13 f income_tax regs the acknowledgment must provide among other things the amount of any cash paid and a description of any property other than cash the taxpayer transferred to the donee organization sec_1 170a- income_tax regs petitioner claimed deductions of dollar_figure for charitable_contributions made in cash or by check petitioner testified that she contributed dollar_figure to dollar_figure to her church every week that she attended a service she tithed and that she would give my percent and i usually get a form a tax form for that petitioner testified that she stopped attending church services at some time and did not attend church every week during petitioner did not produce any receipt letter or other written acknowledgment of her contributions to a church we conclude that petitioner is not entitled to a deduction for the claimed charitable_contributions made in cash or by check and respondent’s determination is sustained although petitioner alleged that she contributed a number of items such as clothes a microwave a tv and a vcr to people she knew who were in need she admitted at trial that the claimed deduction for the charitable_contribution of dollar_figure made other than in cash or by check wass an amount she paid for a television that she gave to ms payne it is not clear that petitioner contributed any gift to a charity as defined under sec_170 moreover she did not provide a receipt or letter to support the deduction claimed for the charitable_contribution made other than in cash or by check as required by sec_1_170a-13 income_tax regs accordingly we conclude that petitioner is not entitled to a deduction for the claimed charitable_contribution made other than in cash or by check and respondent’s determination is sustained unreimbursed employee_expenses a taxpayer is generally required to substantiate deductions by keeping books_and_records sufficient to establish the amount of the deductions sec_6001 sec_1_6001-1 income_tax regs actual allowable expenses such as gasoline tolls and operating_expenses of automobiles are deductible if they are ordinary and necessary expenses paid_or_incurred in a trade_or_business and if they are not personal commuting expenses sec_162 59_tc_456 sec_1_162-1 income_tax regs commuters’ fares are not deductible sec_1_162-2 -- income_tax regs performance of services as an employee constitutes a trade_or_business 91_tc_352 sec_274 provides more stringent substantiation requirements for deductions with respect to any passenger_automobile under sec_280f a sec_274 the cost of clothing may be deductible if the clothing is of a type specifically required as a condition_of_employment it is not adaptable to general usage as ordinary clothing and it is not so worn 30_tc_757 petitioner claimed a deduction for unreimbursed employee_expenses of dollar_figure petitioner explained at trial that the unreimbursed employee_expenses include parking tickets and transportation_expenses but she did not specify what expenses she incurred how the expenses relate to her employment why she is entitled to a deduction for the expenses or the amount of each expense in addition petitioner did not substantiate the claimed deduction for the unreimbursed employee_expenses we conclude that petitioner is not entitled to a deduction for the claimed unreimbursed employee_expenses and respondent’s determination is sustained petitioner claimed a deduction for dollar_figure as an expense for care of work clothing but she testified that she paid about dollar_figure to purchase and clean uniforms shoes hats and a raincoat for work petitioner did not provide any evidence concerning either the cost of each item of clothing she purchased or the cost to clean the items further the purchase of the uniform was not a necessary expense under sec_162 because petitioner voluntarily purchased the uniform instead of wearing the uniform provided by her employer we conclude that petitioner is not entitled to a deduction for the claimed expenses for work clothing or for the care of the work_clothes and respondent’s determination is sustained tax preparation fees a taxpayer may be allowed a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in connection with the determination collection_or_refund_of_any_tax sec_212 petitioner presented no evidence to support the claimed deduction for tax preparation fees we conclude that petitioner is not entitled to the claimed deduction for tax preparation fees and respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
